Title: From John Adams to George Washington Adams, 13 January 1822
From: Adams, John
To: Adams, George Washington



my dear Grandson
Montezillo 13th. Jany 1822

I am glad to learn by your No. 12—that you are reading Burlamaqui and as he is sound in philosophy morals and Religion, I hope that you will not only read, but study him. Make an abstract or analysis of him, for I inculcate on all my young friends the maxim “studium—sine calamo, somnium.” My early patron Mr Gridley of whom you have so often heard me speak with veneration, who educated more young gentlemen to the Bar than any other lawyer, had so high an opinion of Burlamaqui, that he reduced the whole Book into questions and obliged his pupils to answer them in writing.—From Burlamqui, I presume you will proceed to Vattel, and I advise you to give particular attention to Heineceius on the law of Nature and Nations—Nor must you be fright’ned by the sight of Grotius or Puffendorf or Bynkershoek—nor of the Corpus juris, nor of Hoppius, Vinnius or Cujacius Justinians institutes, at least his defenitions, you ought to have at heart—there is no poetical rhetorical oratorical, romantic or belles letters read to the law. You must buckle on your armour and contend earnestly for the prize.—
We have here Mrs De Wint Caroline and her three little Girls, and have had much pleasure in their company They are now gone to Boston and will not return till Wednesday
We are happy to hear that your Mother is comfortable but fear that routs, Balls, and tea parties, will neither promote her health, nor your studies. Your Brothers are here, and are very agreeable—They are like you, are great readers, but I fear that none of you are such intense students as I wish you were—There is a very deep and broad distinction between reading and Study. Every Student is a reader, but every reader is not a Student.
I am my dear George, your affectionate / Grand Father—
John Adams